Filed 03/21/21                                        Case 20-12577                                                  Doc 155



                                    UNITED STATES BANKRUPTCY COURT
                                    EASTERN                CALIFORNIA
                                              DISTRICT OF -------
                                   ------
                                           FRESNO
                                          -------      DIVISION


             In re:                                                                 20-12577 - A - 11
                                                                           Case No. -------------
             MARIA GUADALUPE LUNA MANZO




                           Debtor(s)




                              Chapter 11 Subchapter V Trustee's Report of No Distribution

           I, LISA HOLDER, having been appointed trustee of the estate of the above-named debtor(s),
           report I collected funds totaling: $0.00. The case was converted on MAR. 11, 2021, with no
           plan confirmed and no plan payments made to the trustee. Pursuant to 11 U.S.C. § 330(a) [or 28
           U.S.C. 586(e)(5), as applicable], on ___ N/A the Court ordered compensation of $___     N/A be
           awarded to the trustee. These funds have not yet been paid by the debtor to the trustee. I
           hereby certify that the estate of the above-named debtor(s) has been fully administered through
           the date of dismissal (or conversion, as applicable). I request that I be discharged from any
           further duties as trustee.




                 MAR. 21, 2021
           Date: -------                           By: ________________
                                                                Trustee  Original
                                                       LISA HOLDER
                                                       LHOLDER@LNHPC.COM
                                                       661.205.2385

           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
           Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




           UST Form 101-ll(V)-NDR C

           UST Form 101-ll(V)-NDR Instructions (02/19/2020)
